Citation Nr: 9921749	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-03 043A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision by the RO which denied service connection for a left 
knee disorder and which also denied the veteran's application 
to reopen the claim of service connection for a right knee 
disorder. 

The veteran canceled his April 1999 Board hearing.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for a left knee 
disorder.

2.  In February 1946 and May 1991, the RO denied the claim of 
service connection for a right leg/knee disorder, and the 
veteran did not appeal.  He has since applied to reopen the 
claim for service connection for a right knee disorder.  The 
evidence submitted since the May 1991 RO decision is 
cumulative and redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.





CONCLUSIONS OF LAW

1.  The claim of service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted new and material evidence 
since the May 1991 RO decision, and the claim for service 
connection for a right knee disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R.§ 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from July 1941 to 
October 1945.  His service medical records show that in 
February 1942, he was hit by a truck and sustained an injury 
of the right humerus (upper arm bone).  The initial 
assessment was a fracture of the right humerus, and the arm 
was placed in a splint.  Records from early March 1942 show 
the diagnosis was changed to severe contusion of the right 
humerus, and the veteran was returned to duty.  There was no 
mention of any injuries to the legs or knees.  An October 
1945 discharge examination report reveals that the veteran 
reported that he sustained a bruise to the right arm and leg 
in 1942.  Under the section entitled musculoskeletal defects, 
it was reported that the veteran complained of weakness in 
the right arm following an accident, and he also complained 
of aching of the right ankle.  Physical examination of the 
musculoskeletal system at that time was negative.

In November 1945, the veteran filed a claim of service 
connection for a bruise of the right leg (and right arm).  He 
stated that the injury occurred in February 1942.

In February 1946, the RO denied a claim of service connection 
for a bruise of the right leg (and right arm).  The veteran 
was given notice of the decision in February 1946.  He did 
not appeal.

In March 1991, the veteran filed a claim of service 
connection for residuals of a right knee injury (and left arm 
injury).  He claimed that his legs were run over by a truck 
while in service.

In May 1991, the RO denied the application to reopen the 
claim of service connection for residuals of a bruise of the 
right leg, claimed as a right knee disorder.  The veteran was 
notified of the adverse determination in June 1991, and he 
did not appeal.

A March 1996 VA outpatient treatment report reveals the 
veteran requested medication and reported that he had 
arthritis and was diabetic and that he had  injured both legs 
and his left arm.

October 1996 VA X-ray study of the knees revealed advanced 
degenerative changes.  

In a November 1996 letter, Sidney P. Zimmerman, M.D. stated 
that the veteran had been followed by their office since 1961 
and that during this period of time he had been seen for many 
medical reasons, including progressive problems with both 
knees.  It was noted that the veteran reported that during 
World War II he suffered an injury in which a truck ran over 
his knees. 

In December 1996, the veteran filed a claim of service 
connection for a left knee disorder and requested that his 
claim of service connection for a right knee disorder be 
reopened.  He alleged that while in Panama during World War 
II, he fell off of an army truck and that the wheels of the 
truck ran over his legs.  He stated that he was hospitalized 
for approximately 3 months.  He stated that he had had 
progressive problems with his knees since that time.  

A May 1997 VA examination report notes that the veteran was 
83 years old.  During the examination, the veteran reported 
that he injured both knees and his left shoulder in a truck 
accident while in Panama in 1942.  The diagnosis was "injury 
to both knees, service connected and degenerative arthritis 
of the knees with limitation in flexion and ten to twelve 
degrees varus deformity."  

In an August 1997 statement, the veteran asserted that he 
should be service connected for injuries sustained when a 
truck ran over his legs. 

In March 1998, the veteran testified at an RO hearing that he 
had a right and left knee disorder due to an accident in 
service.  He claimed that his legs were run over by a truck 
which caused right and left knee difficulties, and that his 
left arm was also injured.  He testified that Dr. Zimmerman 
treated him on and off due to his right and left knee 
problems.  He stated that he was treated by another doctor 
after service, but that he could not remember his name.  He 
claimed that Dr. Zimmerman's letter related his current knee 
problems to the accident in service.  The veteran's wife 
testified that she did not know of the veteran having knee 
problems in 1947 when they met, but that he developed knee 
problems in 1949.

II.  Analysis

A.  Service connection for a left knee disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence for arthritis will be presumed if it 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A review of the veteran's service medical records shows no 
complaints, findings, or diagnosis of a left knee disorder.  
Although the service medical records show that he was struck 
by a truck and injured his right arm in 1942, there is no 
indication in the records that he sustained a left knee 
injury at that time or at any other time in service.  The 
1945 service separation examination showed no left knee 
disorder.  There is no evidence of left knee arthritis within 
the year after service, as required for a presumption of 
service incurrence.  Medical reports from 1996 and 1997 show 
that the veteran is of advanced years and has degenerative 
arthritis of both his knees.  In a 1996 statement, Dr. 
Zimmerman noted he had treated the veteran for various 
ailments since 1961, including problems with both knees.  

What is missing in the instant case, for a well grounded 
claim for service connection for a left knee disorder, is 
satisfactory medical evidence of a nexus between an incident 
of service and the current diagnosis of degenerative 
arthritis of the left knee.  The veteran's assertion that he 
has a left knee disorder due to an injury sustained in 
service cannot be considered competent medical evidence to 
well-ground his claim of service connection, since he is 
layman and has no competence to give a medical opinion on 
diagnosis or causation.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  A 1996 VA outpatient record notes the veteran gave a 
history that he had injured both legs; Dr. Zimmerman's 1996 
letter notes the veteran reported a truck ran over his knees 
in service; and the 1997 VA examination notes the veteran 
reported he injured both knees in a truck accident in service 
and the injury was service connected.  All these statements 
of a purported service relationship, transcribed in the 
recent medical records, are merely recitations of the 
veteran's unsubstantiated lay history, and such do not 
constitute competent medical evidence of causality to make 
his claim well grounded.  LeShore v. Brown, 8 Vet.App. 406 
(1995). 

In the absence of competent medical evidence of a nexus 
between a current left knee disability and service, the claim 
for service connection claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

B.  New and material evidence to reopen a claim of service 
connection for a right knee disorder

Service connection for a bruise of the right leg/right knee 
disorder was denied by the RO in February 1946, and the 
veteran did not appeal.  In May 1991, the RO denied the 
veteran's request to reopen the claim of service connection 
for residuals of a bruise of the right leg, claimed as a 
right knee disorder.  The 1946 and 1991 RO decisions are 
final, with the exception that such claim may later be 
reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105.  The question now presented is 
whether new and material evidence has been presented, since 
the 1991 RO decision, which would permit the reopening of the 
claim.  Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. 
Brown, 9 Vet.App. 273 (1996).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence considered at the time of the 1991 RO decision 
included the veteran's service medical records which show 
that in 1942 he was hit by a truck and sustained an injury to 
the right arm.  There is no indication that he sustained a 
right knee injury at that time.  The 1945 service separation 
examination revealed that the veteran gave a history of 
sustaining a bruise of the right leg in 1942.  However, 
physical examination of the musculoskeletal system at that 
time was negative.  In claims filed in 1945 and 1991, the 
veteran alleged that his right leg or knee was injured due to 
an accident which occurred in 1942.

Evidence submitted after the 1991 RO decision includes a 
March 1996 VA outpatient treatment report, October 1996 X-ray 
studies, a November 1996 letter from Dr. Zimmerman, a May 
1997 VA examination report, March 1998 RO hearing testimony 
from the veteran and his wife, and written statements from 
the veteran.  

A March 1996 outpatient treatment report shows that the 
veteran gave a history of injuring both legs.  This evidence 
is not new, as such history was previously considered at the 
time of the May 1991 RO decision.  The evidence is not 
material as it does not tend to show that he has a right 
leg/knee disorder which was incurred in service.  October 
1996 X-ray studies of the right knee is new evidence as it 
shows that the veteran currently has arthritis of the right 
knee; however, the evidence is not material because it does 
not link the condition to service.  Likewise, Dr. Zimmerman's 
November 1996 letter is new evidence but it is not material.  
Dr. Zimmerman relates that the veteran gave a history that a 
truck ran over his knees in World War II and he had treated 
the veteran for various ailments including knee problems 
since 1961.  This information of an alleged injury in service 
was provided to the doctor by the veteran and is not 
substantiated by the evidence of record.  Consequently, such 
statement has no probative value and is not material evidence 
to reopen a claim.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
A May 1997 VA examination report reveals a diagnosis of 
injury to both knees, service connected.  Such also is a mere 
transcription of an unsubstantiated history which was self-
reported by the veteran, it does not constitute material 
evidence to reopen the claim of service connection.  Id.  All 
of the recent medical records are not material evidence 
since, by themselves or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

Since the 1991 RO decision, the veteran has also submitted 
additional written statements and hearing testimony from 
himself and his wife.  The statements and hearing testimony 
are reiterations of previously considered assertions, and as 
such are not new evidence.  Reid v. Derwinski, 2 Vet.App. 312 
(1992).  Moreover, the lay statements, as to the cause of his 
degenerative arthritis of the right knee, are not material 
evidence to reopen the claim since laymen have no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In summary, the Board finds that the evidence received since 
the 1991 RO decision is not new and material.  Consequently, 
the claim of service connection for a right knee disorder is 
not reopened, and the application to reopen the claim must be 
denied.


ORDER

Service connection for a left knee disorder is denied.

The application to reopen a previously denied claim for 
service connection for a right knee disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

